Name: 83/422/EEC: Commission Decision of 29 July 1983 amending the list of establishments in the Swiss Confederation approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-08-27

 Avis juridique important|31983D042283/422/EEC: Commission Decision of 29 July 1983 amending the list of establishments in the Swiss Confederation approved for the purpose of importing fresh meat into the Community Official Journal L 238 , 27/08/1983 P. 0037 - 0038*****COMMISSION DECISION of 29 July 1983 amending the list of establishments in the Swiss Confederation approved for the purpose of importing fresh meat into the Community (83/422/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1), 16 and 18 (1) (a) and (b) thereof, Whereas a list of establishments in Switzerland, approved for the purpose of the importation of fresh meat into the Community, was drawn up initially by Council Decision 82/734/EEC (3), as last amended by Decision 82/960/EEC (4); Whereas a routine inspection under Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (5) has revealed that the level of health and hygiene of certain establishments has altered since the last inspection; whereas, consequently, it is advisable to inscribe certain of those establishments on the Community list and to withdraw, for reasons of hygiene and public health, Community approval of some other establishments; Whereas, for the last mentioned establishments, it is necessary, for reasons of hygiene and public health, to take special measures regarding entry into the Community of meat which has been produced therein; Whereas, to this end, it is necessary, on the one hand, to fix a final date for the introduction into Community territory of meat originating in these establishments and, on the other hand, to require a special reference in the public health certificate concerning the date by which this meat has been produced; Whereas the list of establishments should, therefore, be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 82/734/EEC is hereby replaced by the Annex to this Decision. Article 2 1. Fresh meat from those establishments for which the approval has been withdrawn may be introduced into Community territory until 15 August 1983. 2. The health certificate accompanying the fresh meat sent from these establishments as and from 1 August 1983 must bear the reference 'fresh meat obtained before 1 August 1983'. Article 3 This Decision is applicable from 1 August 1983. Article 4 This Decision is addressed to the Member States. Done at Brussels, 29 July 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 311, 8. 11. 1982, p. 13. (4) OJ No L 386, 31. 12. 1982, p. 48. (5) OJ No L 108, 26. 4. 1983, p. 18. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Establishment No // Establishment // Address // // // I. BOVINE MEAT A. Slaughterhouses and cutting premises 1.2.3 // // // // 115 // Gustav Spiess // 9442 Berneck // 121 // Gehrig AG // 4710 Klus // 124 // Braunwalder AG // 5610 Wohlen // 145 // Grieder AG // 4702 Oensingen // 155 // FF Frischfleisch AG // 6210 Sursee // // // B. Slaughterhouses 1.2.3 // // // // 103 // Staedtischer Schlachthof // 4000 Basel 25 // 107 // Staedtischer Schlachthof // 9015 St Gallen // // // C. Cutting premises 1.2.3 // // // // 228 // Ernst Sutter, Fleischwaren // 9202 Gossau // 295 // Transcarna AG // 4123 Allschwil // // // II. PIGMEAT A. Slaughterhouses and cutting premises 1.2.3 // // // // 115 // Gustav Spiess // 9442 Berneck // 121 // Gehrig AG // 4710 Klus // 124 // Braunwalder AG // 5610 Wohlen // 145 // Grieder AG // 4702 Oensingen // 155 // FF Frischfleisch AG // 6210 Sursee // // // B. Slaughterhouses 1.2.3 // // // // 103 // Staedtischer Schlachthof // 4000 Basel 25 // 107 // Staedtischer Schlachthof // 9015 St Gallen // 136 // Micarna AG // 9602 Bazenheid // // // C. Cutting premise 1.2.3 // // // // 228 // Ernst Sutter, Fleischwaren // 9202 Gossau // // // III. COLD STORES 1.2.3 // // // // 279 // Kuehlhaus AG (Bahnhofkuehlhaus) // 4025 Basel // 282 // Frigoscandia // 4623 Neuendorf // 283 // Frigo St Johann // 4056 Basel // 284 // Stisa // 6593 Cadenazzo // 289 // SociÃ ©tÃ © de gares frigorifiques // 1030 Bussigny-Lausanne // 291 // Kuehlhaus Neuhof AG // 9202 Gossau // 297 // Tiefkuehlhaus AG // 8865 Bilten // 298 // Kuehlhaus AG // 6313 Moehlen // // //